The state asks us to decide whether on another trial the appellant may be tried for murder, the contention being that the appellant having sought and obtained a judicial determination of the fact that on the trial at which the verdict of manslaughter was rendered he was not tried by a jury, as contemplated by the law of this state, the verdict rendered was a nullity, and therefore did not operate to acquit him of murder. Several authorities are referred to, including the Constitution, Art. 1, secs. 10, 14,  15; Art. 572, C.C.P.; Ogle v. State,43 Tex. Crim. 220; Howard v. State, 80 Tex.Crim. Rep.; L.R.A., 1917D, 393; Slaughter v. State, 100 Georgia Rep., 326; Bishops New Crim. Law, sec. 1014. An interesting question is presented by the motion, but it is not one involved in the appeal, and therefore not one upon which we feel authorized to express an opinion. We accordingly refrain from doing so.
The motion is overruled.
Overruled.